364 U.S. 478
81 S. Ct. 243
5 L. Ed. 2d 222
PEKAO TRADING CORP.v.George M. BRAGALINI et al.
No. 483.
Supreme Court of the United States
December 5, 1960

Arthur C. Fink, for appellant.
PER CURIAM.


1
The appeal is dismissed for want of a substantial federal question.


2
Mr. Justice FRANKFURTER would note probable jurisdiction and hear the case, the more so inasmuch as the transactions which New York has taxed concerned foreign commerce, unlike those which were involved in Northwestern States Portland Cement Co. v. Minnesota, 358 U.S. 450, 79 S. Ct. 357, 3 L. Ed. 2d 421.


3
Mr. Justice DOUGLAS is also of the opinion that probable jurisdiction should be noted.